07/07/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 21-0311


                                      OP 21-0311
                                                                       FILED
SCOTT R. MORGAN,
                                                                       JUL 0 6 2021
                                                                     Bowen Greenvvooa
            Petitioner,                                            Clerk of Supreme Court
                                                                      State of Montana


      v.
                                                                  ORDER
THE HONORABLE RIENNE H. McELYEA,
EIGHTEENTH JUDICIAL DISTRICT COURT,

            Respondent.


      Appearing on his own behalf, Appellant Scott Morgan filed the opening brief on
appeal on July 3, 2021. Though this Court attempts to give some leeway to self-
representing litigants, there are certain requirements of the Montana Rules of Appellate
Procedure that are essential to its ability to consider an appeal. After reviewing the
Appellant's opening brief, this Court has determined that the brief does not comply with
the Rules and must be resubmitted. Accordingly,
      IT IS HEREBY ORDERED that Appellant's opening brief be returned for
revisions necessary to comply with the Montana Rules of Appellate Procedure. In
particular, Appellant's brief must comply with the following:
       1. M. R. App. P. Rule 11(6)(b)(iv) requires the first page and cover of an
          original proceeding brief to include the names of the parties, including
          the designations of the parties. Because this Court has deemed
          Appellant's direct appeal, Cause No. DA 21-0285, an original
          proceeding, now OP 21-0311, the case name (parties and designations)
          on Appellant's opening brief should match the case name on this Order.

      2. M. R. App. P. 12(1)(d) requires that the brief contain a statement of
         facts relevant to the issues presented for review, with specific references
         to the pages or the parts of the record at which material facts appear.
         Appellant's opening brief contains no citations to materials in the
         record. The brief must include references to particular parts of the
         record on appeal, pursuant to Rule 12(9) (i.e., Transcript, p. 231;
         Judgment, p. 3; or Order Denying Hearing, p. 2).
       3. M. R. App. P. 12(1)(g) requires that the brief contain citations to the
          authorities, statutes, and pages of the record relied on in the argument.
          Appellant's opening brief lacks citations to authority and the record
          throughout the argument section.

       4. M. R. App. P. 13 requires the Appellant to serve a brief on the opposing party.
          As this action is an original proceeding, the Honorable Rienne H. McElyea,
          Eighteenth Judicial District Court and District Court Standing Master
          Magdalena Bowen must be served in addition to Amy Morgan's counsel.

Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
of this Court and that one copy ofthe revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing ofthe revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 6th day of July, 2021.
                                                        For the Court,




                                                                       Justice